Citation Nr: 1527090	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-10 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hand tremors, claimed as Parkinson's disease.

5.  Entitlement to an initial disability rating (evaluation) in excess of 30 percent for ischemic heart disease (IHD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1966 to October 1968.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by a special expedited processing unit known as the "Tiger Team" at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a November 2010 rating decision issued by the RO in Detroit, Michigan.
In March 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.  
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  At the August 2010 VA PTSD examination, the Veteran reported that he retired in October 2009 because he was eligible by age or duration of work.  He has not alleged and the evidence does not otherwise show that he is unemployable due to his only service-connected disability, IHD.

The issue(s) of entitlement to: (1) service connection for tinnitus; and (2) service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran was exposed to loud noise and sustained acoustic trauma during service.
 
3.  The Veteran did not have chronic symptoms of bilateral sensorineural hearing loss during service.
 
4.  The Veteran has not had continuous symptoms of bilateral sensorineural hearing loss since service.
 
5.  Bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.
 
6.  The current bilateral sensorineural hearing loss disability was first manifested many years after service separation is not causally or etiologically related to service.

7.  The Veteran served in the Republic of Vietnam from April 1967 to April 1968, so is presumed to have been exposed to herbicides during service. 
 
8.  The Veteran does not have Parkinson's disease, which is a disease presumed to be associated with herbicide exposure.

9.  Essential hand tremors are not a disease presumed to be associated with herbicide exposure.

10.  No neurologic injury or disease or chronic symptoms of essential hand tremors were manifested during service.

11.  The Veteran has not had continuous symptoms of essential hand tremors since service.
 
12.  Essential hand tremors were not manifested to a compensable degree within one year of service separation.
 
13.  Essential hand tremors were first manifested many years after service separation and are not causally or etiologically related to service.

14.  For the entire rating period, IHD was relatively stable and manifested by an estimated workload of 6 to 7 METs resulting in dyspnea, fatigue, and angina, left ventricular dysfunction with an ejection fraction of 50 percent, and management with continuous medication.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the bilateral sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for hand tremors are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 60 percent, and no higher, for IHD were met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.104, DC 7005 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the April 2010 and July 2010 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding the initial rating appeal for IHD, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.
Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA medical examinations in June 2010.  The collective medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  Collectively, the VA examiners considered the history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination of the Veteran; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinions.  For these reasons, the Board finds that the medical examination reports are adequate, and there is no need for further medical examination or medical opinion for the appeals adjudicated herein. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal, explained the elements needed to establish service connection (i.e., current disability, an event, injury, or disease in service, and a link between the two), and posed several questions in order to elicit testimony regarding the alleged in-service injury or disease, and past and current symptoms, diagnoses, and treatment for the claimed disabilities.   During the course of the hearing, the VLJ advised the Veteran to obtain a medical opinion linking the hearing loss to in-service noise exposure.  The VLJ agreed to hold the record open for 60 days after the hearing to allow the Veteran additional time to submit evidence pertinent to the appeal, and additional evidence was received in April 2015.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is diagnosed with bilateral sensorineural hearing loss and essential hand tremors.  Sensorineural hearing loss and essential hand tremors, as organic diseases of the nervous system, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss and essential hand tremors (as organic diseases of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently has a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases, to include Parkinson's disease, shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service. 

Service Connection Analysis for Hearing Loss

The Veteran contends that the current bilateral sensorineural hearing loss disability, which meets the VA regulatory criteria at 38 C.F.R. § 3.385, is due to military noise exposure.  He contends that he was exposed to the loud noise of small arms and mortar fire while serving as a combat engineer and heavy equipment operator during his tour of duty in the Republic of Vietnam, and the acoustic trauma resulting from the combat noise exposure caused the hearing loss.  See April 2013 VA Form 646.

After review of all the lay and medical evidence of record, the Board finds that the Veteran engaged in combat with the enemy and was exposed to loud noise (i.e., acoustic trauma) during active military service.  The Veteran has competently reported being exposed to the loud noise of small arms and mortar fire without hearing protection while serving in the Republic of Vietnam.  The DD Form 214 shows that the Veteran served with a military occupational specialty of heavy equipment operator, and served in Vietnam from April 1967 to April 1968.  The Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances, conditions, and hardships of his combat service and is, therefore, credible.  

The Board next finds that the weight of the evidence is against finding that chronic symptoms of bilateral sensorineural hearing loss were manifested during service.  The service treatment records are complete and show bilateral hearing acuity within normal limits at the August 1968 service separation examination.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing medical authority to recognize that the threshold for normal hearing is from zero to 20 decibels).  The complete service treatment records also show no complaint of, report of, diagnosis of, or treatment for hearing problems during service.  On the August 1968 service report of medical history completed at service separation, the Veteran checked "No" when asked if he then had or had ever had any ear, nose, or throat trouble or hearing loss.  

The Veteran's hearing and ears were clinically evaluated during service, including at the August 1968 service separation examination, and found to be normal.  The Veteran had opportunity to report any symptoms of hearing loss that he may have been experiencing during service or at service separation when asked whether he then had or had ever had hearing loss on the August 1968 service separation report of medical history, but denied having any hearing loss.  The Board finds that hearing loss is a condition that would have ordinarily been recorded during service, but was not in fact reported; therefore, the complete service treatment records, which are absent of any complaint of, diagnosis of, or treatment for bilateral hearing loss, and which include affirmative denial of hearing loss and clinical examination and testing that shows hearing within normal limits, are of significant probative value and provide evidence against finding that chronic symptoms of bilateral hearing loss were manifested during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).   

The Veteran has also provided inconsistent accounts regarding the onset of hearing problems during the course of the appeal, which weighs against the credibility of the assertion that symptoms of hearing loss began during service.  For example, on the August 2011 VA Form 21-4138, the Veteran reported that hearing problems began during service while operating heavy equipment in the Republic of Vietnam; however, at the Board hearing, the Veteran testified that hearing problems began approximately three to four years after service.  See Board hearing transcript, pages 7-10, 18 (reporting combat noise exposure and the onset of hearing problems approximately three to four years after service, sought treatment when he started truck driving because he had to be tested).  The lay and medical evidence contemporaneous to service, which includes the Veteran's report of symptoms consistent with clinical findings of hearing within normal limits, outweighs the Veteran's later and unsupported lay assertion that hearing symptoms had their onset during service.  The later assertion of hearing loss symptoms in service, which was first made many years after service when filing the current VA disability claim.  In addition to being inconsistent with more contemporaneous evidence, including as recorded in the service treatment records, the Veteran's later report of having in-service hearing loss symptoms is also inconsistent with other statements he made during the course of the appeal.

The Board finds that the weight of the evidence is against finding that continuous symptoms of bilateral sensorineural hearing loss were manifested since service, including to a compensable degree within one year of separation.  The earliest evidence of hearing loss was in 1995, 27 years after service separation.  The 27 year period between service and complaints of hearing loss is one factor that weighs against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 
1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  In addition to the non-credible more recent reports of hearing loss in service and soon after service, for the reasons already analyzed above, the Board also relies on the absence of complaints or findings or treatment for hearing loss for 27 years after service as one additional factor that tends to show that hearing loss was not continuous since service separation.

The Board finds that the weight of the evidence is against a finding that bilateral hearing loss, which had its onset many years after service separation, is otherwise causally or etiologically related to service.  See 38 C.F.R. § 3.303(d).  After considering the Veteran's history of noise exposure, past and current symptoms of hearing loss as reported by the Veteran and shown by the record, and the audiometric findings shown on examination, the June 2010 VA examiner opined that the current bilateral sensorineural hearing loss was not caused by in-service acoustic trauma.  In support of the medical opinion, the June 2010 VA audiology examiner explained that bilateral hearing acuity was within normal limits at the time of service separation, and the service separation examination accurately represented the effects of any hazardous noise exposure sustained during service.  The examiner referenced three different research studies that showed that hazardous noise exposure did not have a delayed onset and was not progressive or cumulative.  The June 2010 VA audiology examiner also noted that the Veteran had 41 years of occupational noise exposure in civilian life as a maintenance/mechanic and truck driver with routine exposure to air tools, and had 20 to 30 years of avocational noise exposure in civilian life by using chainsaws to cut wood for home heating.  The June 2010 VA audiology examiner also cited the noise manual and OSHA regulations and noted that the Veteran's exposure to hazardous noise in civilian life was far greater than his exposure to hazardous noise in the military.  The June 2010 VA audiology examiner further noted that, according to another medical treatise, most hearing loss developed gradually during middle or old age, without any identifiable cause or association other than advancing years.  The June 2010 VA audiology examiner opined that the Veteran's bilateral hearing loss was caused by and a result of the Veteran's extensive history of occupational and avocational noise exposure in civilian life and presbycusis at the age of 66.  See Dorland's Illustrated Medical Dictionary 1511 (32nd. Ed. 2012) (defining presbycusis as a progressive, bilaterally symmetric sensorineural hearing loss occurring with age).

The Board notes the Veteran's report of hearing problems during and since service; however, the account is inconsistent with, and outweighed by, other, more contemporaneous and more credible evidence, such as the service treatment records, showing bilateral hearing acuity within normal limits at service separation; the Veteran's denial of hearing loss at service separation; the absence of any complaint of hearing problems for many years after service separation; and the negative June 2010 VA medical opinion.  Because the Veteran's competent lay account of having bilateral hearing loss symptoms during service and since service is inconsistent with, and outweighed by, other, more credible and probative lay and medical evidence of record, it is not credible, and is of no probative value.  

Although the Veteran has asserted that the current bilateral sensorineural hearing loss disability was caused by noise exposure during service, he is a lay person and does not have the requisite medical expertise to diagnose hearing loss or render a competent medical opinion regarding its cause when, as here, symptoms first began many years after service separation.  The etiology of hearing loss is a medical etiological question dealing with the origin and progression of the Veteran's auditory (nervous) system, and a hearing loss disability is diagnosed primarily on objective clinical findings and audiometric testing; thus, while the Veteran is competent to relate symptoms of hearing loss that he experienced at any time, he is not competent to opine on whether there is a link between hearing loss that started many years after service and active service, including military noise exposure, because such diagnosis requires specific medical knowledge and training in audiology.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for bilateral sensorineural hearing loss, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection Analysis for Hand Tremors

The Veteran contends that he suffers from Parkinson's disease, to include hand tremors, due to herbicide exposure while serving in the Republic of Vietnam.  Because the Veteran served in the Republic of Vietnam from April 1967 to April 1968, he is presumed to have been exposed to herbicide agents during service.

After review of the lay and medical evidence of record, the Board initially finds that the weight of the evidence is against a finding that the Veteran has Parkinson's disease, which is a disease presumptively associated with herbicide exposure.  There is no medical diagnosis of Parkinson's disease of record, and the Veteran even admitted at the June 2010 VA medical examination that he had no diagnosis of Parkinson's disease at that time.  After review of the record and interview and examination of the Veteran, the June 2010 VA medical examiner noted that there was no evidence of Parkinson's disease or parkinson-like tremors at this time and diagnosed essential hand tremors.  The diagnosis of essential hand tremors is the only competent medical diagnosis that has been rendered to account for the Veteran's reported symptomatology (i.e., hand tremors).  

A tremor is defined as an involuntary trembling or quivering.  Essential tremors are defined as a hereditary tremor with onset at varying ages, usually at about 50 years of age, beginning with a fine rapid tremor (as distinct from that of parkinsonism) of the hands, followed by tremor of the hand, tongue, limbs, and trunk.  See Dorland's Illustrated Medical Dictionary 1940 (30th ed. 2003).  

The Board next finds that no injury or disease of the neurologic system or chronic symptoms of essential hand tremors were manifested during service, and no symptoms of essential hand tremors have been continuously manifested since service, including to a compensable degree within the first post-service year.  The service treatment records, which are complete, are absent of any complaint, finding, or treatment for neurological problems, and the upper extremities and neurologic system were clinically evaluated as normal at the August 1968 service separation examination.  The Veteran does not even contend that he experienced neurologic symptoms in service.  At the June 2010 VA medical examination, the Veteran expressed some uncertainty about the date of onset of hand tremors but believed that the symptoms had started the previous year (i.e., in 2009, 41 years after service separation).  There is no probative evidence of record which indicates that neurologic disability or chronic symptoms of essential hand tremors were incurred in service, only the Veteran's unsupported lay assertion of nexus to service made in the context of absence of in-service or post-service symptoms for decades, which was made as part of the VA claim for compensation on appeal.  

Essential hand tremors, by regulation, are not diseases for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process established no correlation between herbicide exposure and essential hand tremors that developed many years later.  There is no competent evidence of record that has demonstrated a relationship between the disability and active military service, to include in-service exposure to herbicide agents during service.

Although the Veteran has asserted that herbicide exposure during active service caused the essential hand tremors, he is a lay person and does not have the requisite medical expertise to diagnose essential hand tremors or render a competent medical opinion regarding the relationship between any of these disabilities and active service, to include herbicide exposure.  Such opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the neurological system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had symptoms at any given time, the evidence, which includes the Veteran's lay report, shows that essential hand tremors were first manifested approximately four decades after service.  Consequently, the Veteran's purported opinion relating the current essential hand tremors to active service is of no probative value. 

Thus, the Veteran does not have Parkinson's disease, which is a disease for which presumptive service connection as a disease associated with herbicide exposure is warranted; essential hand tremors were not incurred in service; essential hand tremors did not manifest to a compensable degree within one year of service; essential hand tremors were not continuous since service, and no nexus has been established between any current essential hand tremors and service; therefore, service connection for essential hand tremors is not warranted on either a presumptive or direct basis.  For these reasons, the service connection appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

     Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for IHD

For the entire initial rating period (i.e., from March 26, 2010), IHD is rated at 30 percent under the criteria at 38 C.F.R. § 4.104, DC 7005 for arteriosclerotic heart disease (coronary artery disease).  Under DC 7005, a 30 percent rating is warranted where there is either a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in a past year; when a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent rating is warranted for chronic congestive heart failure; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with IHD more closely approximates the criteria for a 60 percent schedular rating under DC 7005 for the entire initial rating period.  During the rating period, IHD was manifested by left ventricular dysfunction with ejection fraction of 50 percent, which is consistent with a 60 percent rating.  See, e.g., September 2010 VA clinician progress note (noting an ejection fraction of 50 percent on cath); April 2015 private treatment record (noting that left ventricular function was normal with an ejection fraction of 50 percent).  Although the June 2010 VA medical examination showed a workload of 6.20 METS, which is consistent with a 30 percent rating, no testing for left ventricular dysfunction was then performed.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 60 percent rating under DC 7005 for IHD are met for the entire rating period.  

The Board next finds that the weight of the evidence is against finding that a rating in excess of 60 percent under DC 7005 is warranted for any period.  Throughout the rating period, the evidence shows no chronic congestive heart failure; no workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; and no left ventricular dysfunction with an ejection fraction of less than 30 percent.  Rather, the evidence shows relatively stable IHD manifested by an estimated workload of 6 to 7 METs resulting in dyspnea, fatigue, and angina; left ventricular dysfunction with an ejection fraction (or estimated ejection fraction) of 50 percent (or greater); and management with continuous medication, which are all symptoms and impairment contemplated in the 60 percent schedular rating (or a lesser included rating).  In consideration of the foregoing, the Board finds that the disability picture for IHD does not more closely approximate the criteria for an initial rating in excess of 60 percent for IHD under DC 7005 for the entire rating period.  

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already contemplated by the 60 percent schedular rating that is assigned for the IHD.  As stated above, the evidence shows that, throughout the rating period, IHD has been relatively stable and manifested by an estimated workload of 6 to 7 METs resulting in dyspnea, fatigue, and angina; and left ventricular dysfunction with an ejection fraction of 50 percent; and managed with continuous medication.  The schedular criteria contemplate symptoms of fatigue, dyspnea, and angina, as well as limitations due to symptoms of dyspnea, fatigue, and angina when performing certain activities as measured by METs levels.  The requirement of continuous medication is also specifically contemplated in the schedular criteria for the lesser included 10 percent rating.  The continuous bigeminy demonstrated at the VA medical examination is part of, similar to, and analogous to the symptoms of angina and fatigue and the functional limitations contemplated by the METs levels due to such symptoms; therefore, the Veteran may not receive additional compensation for such complaints.  38 C.F.R. § 4.14 (avoidance of pyramiding).  There is no symptomatology and/or functional impairment that are not considered by the rating criteria.  The Veteran's 60 percent schedular rating fully contemplates all the symptoms and functional impairment related to IHD.  Because the schedular rating criteria is adequate to rate the IHD, the Board finds that the criteria for referral for extraschedular consideration have not been met.  38 C.F.R. 
§ 3.321(b)(1).

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of 

multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  


ORDER

Service connection for bilateral sensorineural hearing loss is denied.

Service connection for hand tremors is denied.

An initial rating of 60 percent, and no higher, for IHD for the entire rating period is granted.


REMAND

Service Connection for Tinnitus

The issue of service connection for tinnitus is remanded for a VA examination with a nexus opinion.  Although the Veteran was provided with a VA audiology examination in June 2010, the VA examiner did not provide a medical opinion on the likelihood of a relationship (nexus) between tinnitus and service because the Veteran then denied having any tinnitus.  Tinnitus is a condition capable of lay diagnosis, and the Veteran has alleged having tinnitus during the course of the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In consideration thereof, and the history of combat noise exposure during service, the Board finds that a remand for a supplemental VA medical opinion is warranted.  

Service Connection for PTSD

The issue of service connection for PTSD is remanded for another VA medical examination with a medical opinion.  The Veteran contends that he has PTSD as a result of his combat service.  At the August 2010 VA PTSD examination provided in connection with the appeal, the VA examining psychologist opined that the Veteran had no mental diagnosis; however, the Veteran has since provided evidence of an Axis I diagnosis of chronic PTSD by a treating private licensed social worker.  See October 2014 letter.  In consideration thereof, the Board finds that a remand to obtain private mental health treatment records and for further VA examination is warranted.

Accordingly, the issues of service connection for tinnitus and service connection for PTSD are REMANDED for the following actions:

1.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for mental health treatment received from August 2014 to the present at Behavioral Resources and Institute for Neuropsychological Services in Grand Rapids, Michigan. After obtaining a completed VA Form 21-4142, obtain the medical records and associate them with the record.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. 
§ 3.159(e).

2.  Obtain a supplemental medical opinion from the June 2010 VA audiology examiner (or another appropriate medical professional).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should provide an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that tinnitus had its onset during service or was otherwise causally or etiologically related to loud noise exposure in service.  The examiner should explain the answer.  For the purpose of providing the medical opinion, the examiner should assume that the Veteran has current tinnitus. 

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 


3.  Schedule the Veteran for appropriate VA PTSD or mental disorders examination, to assist in determining the nature and etiology of any current PTSD.  An interview of the Veteran regarding relevant medical history, a mental status examination, and all tests and studies required to respond to the following question should be performed.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.   

For each diagnosis of a psychiatric disability, including PTSD, the examiner should offer the following opinion:  

Is it as likely as not (i.e., to at least a 50 percent degree of probability) that the psychiatric disability had its onset during, or was otherwise causally or etiologically related to service?  For the purpose of providing the opinion, assume that the Veteran had combat service, and address the 2014 diagnosis and treatment of PTSD by a licensed social worker.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

4.  Thereafter, readjudicate the remanded issues of service connection for tinnitus and service connection for PTSD.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


